301 F.2d 312
Louis VISINTAINER and Lottie Visintainer, Appellants,v.UNITED STATES of America, Appellee.
No. 6850.
United States Court of Appeals Tenth Circuit.
April 2, 1962.

Appeal from the United States District Court for the District of Colorado; Ewing T. Kerr, Judge.
Fred A. Videon, Craig, Colo., for appellants.
Richard J. Heiman, Washington, D. C. (Louis Oberdorfer, Lee A. Jackson, Meyer Rothwacks, Washington, D. C., on the brief), for appellee.
Before MURRAH, Chief Judge, HUXMAN, Circuit Judge, and RICE, District Judge.
PER CURIAM.


1
This is an appeal from a judgment denying appellants' claim to recover allegedly overstated income taxes assessed and collected for the fiscal years ending October 31, 1946 through 1950. The disputed tax liability arose over the valuation of sheep which appellant-taxpayers had on hand on November 1, 1945. Prior to that date, taxpayers had followed an accrual method of accounting wherein they inventoried their purchased and raised animals on a "unit-livestock-price" basis and deducted the difference between their "book-value" and the "cost-price" in the year of purchase. Subsequent to November 1, 1945, the government required taxpayers to value all sheep purchased at "cost" and to include them in inventory, or, in the alternative, to treat them as a capital asset subject to depreciation. Taxpayers elected to depreciate the animals purchased after November 1, 1945, but the animals on hand on that date were left in inventory and their value was not adjusted in computing taxpayers' past tax liability. Taxpayers seek an adjustment which would allow for prior depreciation of the animals in the opening inventory and base their claim for over-statement and over-payment of taxes on the refusal by the government to allow them to deduct the prior depreciation on those animals.


2
We concur entirely with the sound reasoning and conclusion in the trial court's reported decision and adopt it as the opinion of this Court. Visintainer v. Allan (D.Colo.), 191 F.Supp. 425.